DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 19, it appears “said duct” should be --said ducts--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 2002/0069602 A1) in view of Sorkin (US 2002/0083991 A1) and in further view of Eustace (2003/0061672 A1).
With regard to claim 1: Blanchet discloses a method of using a modular structural building system to install raised floors comprising the steps of:
precasting a plurality of raised floor panels (61 and 61a), said raised floor panels (61 and 61a) having a top and a bottom and a plurality of edges (par. 0052), one or more of said edges (47a) being generally angled such that the tops of the plurality of said raised floor panels has have less surface area than the bottoms (fig. 5a).  Examiner notes the steel I-beam reinforcement concrete panels of Blanchet can be used for walls, floor and roofs (par. 0052).
Blanchet further discloses precasting said plurality of raised floor panels (61 and 61a) by precasting an amount of wet concrete to a plurality of wide flange steel beams (par. 0052-0053);
transporting the precast raised floor panels to a final panel location to be used a floor (par. 0052-0053);
creating a receptacle by said angled edges (47a) of adjacent raised floor panels of said plurality of raised floor panels (fig. 5a); and
filling the receptacle with grout (37, bonding cement) (fig. 5a). 
Blanchet discloses said plurality of precast floor panels having a perimeter, said perimeter containing reinforcement means (mesh 33).
Blanchet does not disclose that said perimeter containing hollow ducts configured to accommodate a conventional reinforcement means selected from the group consisting of cable, rebar, prestressed concrete strand, and post-tensioned concrete strand, said conventional reinforcement means configured to provide a continuous structural diaphragm for the plurality of precast raised floor panels, said duct configured to receive grout after receiving said conventional reinforcement means.
However, Sorkin discloses a hollow ducts (flexible duct sections) configured to accommodate steel cables in order to protect the steel cables from corrosive materials (par. 0010).  Sorkin further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blanchet to have the reinforcement means substituted with hollow ducts configured to accommodate steel cables and grout after receiving said steel cables such as taught by Sorkin in order to provide reinforcement means that is protected from corrosion.  As modified, said conventional reinforcement means are configured to provide a continuous structural diaphragm for the plurality of precast raised floor panels
Blanchet in view of Sorkin does not disclose attaching the plurality of precast raised floor panels to at least one column such that the plurality of precast raised floor panels are suspended and stable enough for construction personnel to walk on the plurality of precast raised floor panels.
However, Eustace discloses attaching a plurality of raised floor panels to girders and columns (62) such that the plurality of precast raised floor panels are suspended and stable enough for construction personnel to walk on the plurality of raised floor panels (par. 0029; figs. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blanchet to have structural members comprising girders and columns as support for panels such as taught by Eustace in order to provide an elevated structure for traversing a given area.  As modified, the precast floor panels are stable enough so that the floor panels are capable of allowing construction personnel to walk on the plurality of precast raised floor panels.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all elements of the claimed method including all of the limitations of the base claim is not adequately taught or suggested in the cited prior of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rizzuto (US 2008/0134598 A1) discloses a protector for reinforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633